Citation Nr: 1130747	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  07-34 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diverticulosis, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for shingles, to include as secondary to service-connected PTSD.  

3.  Entitlement to an initial rating in excess of 30 percent for PTSD.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises from a December 2006 rating decision in which the RO, inter alia, continued the 30 percent rating assigned for PTSD (in June 2006), denied entitlement to a TDIU, and denied service connection for diverticulosis and shingles.  In February 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2007.  

In August 2009, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

Because the Veteran disagreed with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this issue in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In November 2009, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued to deny each claim (as reflected in a March 2011 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

In April 2011, the Veteran submitted additional evidence in support of the claims on appeal.  This evidence was not accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).  


For the reasons expressed below, the claims on appeal are, again, being remanded to the RO via the AMC in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.   

As a final preliminary matter, the Board notes that, in his July 2011 Informal Hearing Presentation (IHP), the Veteran's representative asserted that the Veteran's treating psychiatrist considered his psoriasis and rheumatoid arthritis to be aggravated by PTSD and, as such, they should be service-connected.  A claim for service connection for psoriasis was previously denied in the December 2006 rating decision.  The Veteran perfected an appeal of this denial; however, on the date of his August 2009 hearing, the Veteran withdrew this claim from appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).  The appeal as to the claim for service connection for psoriasis was dismissed by the Board in November 2009.  However, the Board finds that the July 2011 IHP constitutes a request to reopen a claim for service connection for psoriasis.  As the RO has not adjudicated the request to reopen a claim for service connection for psoriasis, or the claim for service connection rheumatoid arthritis, these claims are not properly before the Board; hence, they are referred to the RO for appropriate action.


REMAND

Unfortunately, the claims file reflects that further action on the claims on appeal is warranted, even though such action will, regrettably, further delay an appellate decision on these matters.

As noted above, the Veteran submitted additional medical evidence in support of his claims in April 2011. The evidence includes medical records from the Veteran's private psychiatrist, Dr. B., dated from November 2009 to March 2010, and a March 2011 record of treatment from Piedmont Psychiatric Associates.  The evidence, which is pertinent to the claims on appeal, was received after issuance of the most recent (March 2011) SSOC and has not been considered by the RO.  The Veteran did not waive his right to have the evidence considered by the RO prior to the Board's adjudication of his appeal.  

Under these circumstances, the Board must remand these matters to the RO for consideration for the claims in light of the additional evidence received, in the first instance, and for issuance of a SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.37, 20.800, 20.1304(c) (2010).

The Board also finds that additional development of the claims on appeal is warranted.  Specifically, the record reflects that potentially pertinent, identified private medical records have not been obtained.  In this regard, the March 2011 record of treatment from Piedmont Psychiatric Associates reflects that the Veteran had been seen routinely by a nurse practitioner at that facility since June 2010.  The nurse practitioner noted that the Veteran had diarrhea every day.  She further observed that he had no energy and was in pain from shingles.  She commented that the Veteran remained unemployable.  The Axis I diagnosis was PTSD and the Axis III diagnosis included shingles.  However, despite the fact that the Veteran reportedly received routine treatment at Piedmont Psychiatric Associates since June 2010, the March 2011 treatment record is the only record of medical treatment from this facility currently associated with the claims file.  

Additionally, in conjunction with his claim for SSA benefits, the Veteran reported that he received treatment for his stomach at Forsyth Memorial Hospital in June 2007; however, records of treatment from this facility have not been associated with the claims file.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to procure treatment records identified by the Veteran.  As the claims are being remanded, the RO should obtain and associate with the claims file any records of treatment pertinent to the claims on appeal from Piedmont Psychiatric Associates and Forsyth Memorial Hospital.  If current authorization to obtain these records is required, the RO should request that the Veteran sign and furnish such appropriate authorization for the release to VA of all such private medical records, and any such authorization should be associated with the claims file.

As regards the claim for service connection for diverticulosis, records of treatment from the Veteran's private psychiatrist, Dr. B., dated from January to March 2010, include Axis III diagnoses of diverticulosis which results in pain and irritable bowel, which is stress induced.  Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2010).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006)].  Dr. B's treatment records suggest that the Veteran's diverticulosis may be caused or aggravated by his service-connected PTSD; however, a more definitive opinion in this regard is needed.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Based on the foregoing, the Board finds that a VA examination and medical opinion is needed to resolve the claim for service connection for diverticulosis, to include as secondary to service-connected PTSD.  Id.

As regards the claim for a higher initial rating for PTSD, in November 2009, the Board remanded this claim to afford the Veteran a more contemporaneous VA examination to evaluate this disability pursuant to the applicable rating criteria.  The examiner was instructed to render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  He or she was further instructed to provide a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.  The examiner was also to render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not that the Veteran's service-connected PTSD renders him unable to obtain or retain substantially gainful employment.  In rendering the requested findings and opinion, the examiner was asked to specifically consider and discuss the May and September 2006 VA examinations and the July 2005, July 2008, July 2009, and September 2009 treatment reports from Dr. B.  

The Veteran was afforded a VA examination in February 2010.  He then described himself as depressed, and reported that he had no desire to do things.  He added that he stayed in, avoided people, and had no interests.  The Veteran reported nightmares, sleep disturbance, intrusive thoughts, anxiety, and hypervigilance.  He also reported that he was easily startled, intolerant of crowds, and had a somewhat short temper.  The Veteran described himself as sad about 90 percent of the time, and indicated that he cried three to five times per week.  He further reported that he had panic attacks several times per week.  The examiner reviewed and discussed the prior VA examination, performed in May 2006, as well as July 2005 and July 2008 records of treatment from Dr. B.  On mental status examination, the Veteran was alert and cooperative, and was casually and appropriately dressed.  His appearance was described as adequate.  His mood was subdued, but cooperative, and his affect was appropriate.  There were no delusions or hallucinations and memory, both remote and recent, appeared to be adequate.  Judgment and insight also appeared to be adequate.  The Axis I diagnoses were PTSD and depressive disorder, not otherwise specified.  The examiner assigned a GAF score of 52 and opined that the Veteran had moderate and persistent symptoms of PTSD with no remissions.  The examiner further opined that the Veteran's psychiatric symptoms resulted in some impairment in employment and social functioning.  He concluded by stating that, because of the nature and extent of the Veteran's psychiatric symptoms, especially his difficulty in getting along with others, withdrawal, inability to sleep, and short temper, that employment, sedentary or active, would be very problematic.  

In a January 2011 deferred rating decision, the AMC indicated that an additional opinion from the February 2010 VA examiner was necessary, as he did not address all of the medical records specifically highlighted in the Board's remand, nor did he provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD renders him unable to obtain or retain substantially gainful employment.  

In February 2011, the psychologist who performed the September 2006 VA examination reviewed the claims file and provided an additional opinion, as the examiner who conducted the February 2010 VA examination was no longer available for compensation and pension examinations.  She acknowledged and discussed the May 2006, September 2006, and February 2010 VA examinations, as well as records of treatment from Dr. B., dated in July 2009, September 2009, and January 2010.  The psychologist stated that the overall impression was one of stability of symptoms throughout all evaluations and records.  She noted that the Veteran continuously reported significant problems with nightmares, ruminative thoughts, and intrusive thoughts.  She acknowledged that there was a significant difference between the opinion of Dr. B. (that the Veteran was precluded from employment) and that of VA evaluators (that the Veteran had significant difficulty in employment, but employment was not precluded).  She noted that there was no significant difference between the opinion of the February 2010 VA examiner and the opinion she provided during the September 2006 VA examination.  Accordingly, she opined that the Veteran's current PTSD and depressive disorders, which were mutually aggravating, would create significant, serious difficulty in maintaining functional employment, either physical or sedentary, but would not preclude it in and of themselves.  

Despite the efforts to obtain the February 2011 opinion, the psychologist did not consider and discuss the July 2005 and July 2008 treatment reports from Dr. B.  The Veteran has not yet been afforded a VA examination in conjunction with his claim for a higher initial rating for PTSD and his claim for a TDIU which specifically considers and discusses all pertinent evidence, to include the May and September 2006 VA examination reports, and the July 2005, July 2008, July 2009, and September 2009 treatment reports from Dr. B., despite the Board's November 2009 remand directives.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

The Board also notes that the private treatment records dated from November 2009 to March 2011, submitted by the Veteran in April 2011, suggest a worsening of his PTSD since the February 2010 VA examination.  In this regard, during treatment with Dr. B. in March 2010, the Veteran was noted to be unkempt in appearance and his grooming was described as "not good."  His concentration was markedly impaired, affect was distant, and judgment was impaired.  Memory was poor for recent events and mood was blunted, bland, and severely depressed.  The Axis I diagnosis was PTSD with concentration impairment, isolation, sleep pattern disturbance due to nightmares, severe interpersonal relationship problems and unemployability which is permanent in nature, which seems to be intensifying.  Most recently, the March 2011 treatment record reflects that the Veteran was unkempt in appearance and described his mood as depressed, agitated, irritated, and fearful.  He described hallucinations, specifically, smells related to his time in Vietnam.  He also reported that he saw people running around in little black suits, which was a flashback to his time in Vietnam.  He indicated that he had problems remembering where he was at times and with short and long term memory.  The nurse practitioner opined that he remained unemployable.  Dr. B. and the nurse practitioner each assigned GAF scores of 30.  

To ensure that the record reflects the current severity of the Veteran's PTSD, and to ensure compliance with the November 2009 remand, the Board finds that another VA examination is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159;  McLendon, 20 Vet. App. at 83.  See also Stegall, 11 Vet. App. at 27; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

Hence, the RO should arrange for the Veteran to undergo VA gastrointestinal and psychiatric examinations, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim for service connection for diverticulosis, the claim for a higher initial rating for PTSD, and/or the claim for a TDIU (as the original claim, and/or the claim(s) for higher rating and/or a TDIU which emanate from (an) original claim(s) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination(s) sent to him by the pertinent VA medical facility.

Regarding the claim for a TDIU, the Board notes that, as noted by the RO, the Veteran is currently ineligible for schedular consideration of a TDIU because he does not have a single disability rated 60 percent and his combined disability rating is less than 70 percent.  See 38 C.F.R. § 4.16(a).  However, the actions requested on remand could result in service connection for diverticulosis and/or shingles, as well as a higher initial rating for PTSD, which, in turn, could result in eligibility for consideration of a TDIU on a schedular basis.  The Board, thus, finds that the claim for a TDIU is inextricably intertwined with other claims on appeal and the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Hence, any action on the TDIU, at this juncture, would be premature. 

Prior to arranging for the Veteran to undergo any further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should obtain and associate with the claims file all outstanding pertinent records. 

The claims file includes treatment records from the Salisbury VA Medical Center (VAMC), to include the Winston-Salem Community Based Outpatient Clinic (CBOC), (dated from March 2005 to February 2009) and the Durham VAMC (dated from August 2005 to August 2007).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent VA treatment records from the Salisbury and Durham VAMCs, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request any current authorization needed to obtain the identified private records noted above.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo a VA examination as regards the claim for service connection for shingles, if warranted) prior to adjudicating the claims on appeal.  The RO's adjudication of the claim for a higher rating for PTSD should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson, cited above, is warranted.  The RO's readjudication of the claims should also include consideration of all evidence added to the record since the RO's last adjudication of the claim.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain any records of evaluation and/or treatment, pertinent to the claims on appeal, from the Salisbury VAMC, to include the Winston-Salem CBOC, (since February 2009) and from the Durham VAMC (since August 2007).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  If current authorization is required to obtain outstanding treatment records from Piedmont Psychiatric Associates, since June 2010, and Forsyth Memorial Hospital, since June 2007, (identified above), the RO should specifically request that the Veteran provide current signed authorization to enable it to obtain all outstanding records from these facilities, and a copy of such authorization should be associated with the claims file.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).   

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified-to specifically include the treatment records from Piedmont Psychiatric Associates and Forsyth Memorial Hospital (as noted above)-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA gastrointestinal examination (by an appropriate physician) and VA psychiatric examination (by a psychologist or psychiatrist), at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to each examiner designated to examine the Veteran, and the reports of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, along with a complete rationale for any conclusions reached, in a printed (typewritten) report.

Gastrointestinal Examination - The physician should clearly identify all current disabilities related to the Veteran's claimed diverticulosis.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability ((a) was incurred in or aggravated by active service; or, if not (b) was caused or is aggravated  by service-connected PTSD.  If aggravation of the nonservice-connected disability by the service-connected disability is found, the physician should attempt to quantify the degree of additional disability resulting from the aggravation.  

In rendering the requested opinion, the examiner should specifically consider and discuss the records of treatment from Dr. B., dated from January to March 2010 (discussed above).  

Psychiatric Examination - The psychologist or psychiatrist should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should provide a multi-axial diagnosis, including assignment of a GAF scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.  

The examiner should also render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected PTSD renders him unable to obtain or retain substantially gainful employment.

In rendering the requested findings and opinion, the examiner should specifically consider and discuss the May and September 2006 and February 2010 VA examination reports; the February 2011 VA opinion; the treatment reports from Dr. B. (dated in July 2005, July 2008, July, September, and November 2009, and January, February, and March 2010), and the March 2011 treatment report from Piedmont Psychiatric Associates.  

5.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.
  
6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo a VA examination as regards the claim for service connection for shingles, if warranted), the RO should readjudicate each claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claims) and legal authority.  The RO's adjudication of the claim for a higher initial rating for PTSD should include consideration of whether "staged rating" pursuant to Fenderson (cited above), is warranted.  

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).



